OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on July 29,1981.
*207On October 27,1987, in the County Court, Rockland County, the respondent was convicted of grand larceny in the second degree, a class C felony, grand larceny in the third degree, a class D felony (14 counts), forgery in the second degree, a class D felony, and grand larceny in the fourth degree, a class E felony, upon his plea of guilty.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.